Citation Nr: 1145712	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased (compensable) rating for residuals of septoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978, and from June 1980 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied service connection for right ear hearing loss and also denied the Veteran's claim for an increased (compensable) rating for residuals of septoplasty.  Later that same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.  

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Additional medical evidence was submitted to the Board during the September 2008 hearing, along with a waiver of initial RO consideration.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. §   20.800, 20.1304 (2011).  

In January 2010, the Board remanded the issues listed as on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action,  the AMC continued to deny these claims (as reflected in a June 2011 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.  

In January 2010, the Board also remanded to the RO, via the AMC, the issue of entitlement to service connection for a speech impediment..  However, in a June 2011 rating decision, the RO awarded service connection for this disability.  As this represents a full grant of the benefit sought on appeal with respect to that claim, the only issues remaining before the Board are those set forth on the title page.

As final preliminary matters, it is noted that, in the January 2010 remand, the Board referred to the RO a claim for service connection for otitis media that was raised during the September 2008 hearing but had not yet been adjudicated.  Similarly, in correspondence received at the AMC in June 2011, the Veteran raised the issue of service connection for a psychiatric disorder (claimed as anxiety and depression) as secondary to his service-connected disabilities.  The matters of service connection for a psychiatric disorder, claimed as secondary to service-connected disabilities, and for otitis media, while raised by the record, have not been adjudicated by the RO; hence, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran does not currently have right ear hearing loss to an extent recognized as a disability for VA purposes.

3.  Pertinent to the September 2006 claim for increase, the Veteran's residuals of septoplasty have not resulted in 0 percent obstruction of the nasal passage on both sides, or complete obstruction of one side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for a compensable disability rating for residuals of septoplasty are not met at any point pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2007 post-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection and for a higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of this letter, and opportunity for the Veteran to respond, the August 2007 SOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records, records from the Social Security Administration, and the reports of various VA examinations.  Such evidence includes the treatment records from the Tampa VA Medical Center (VAMC) requested by the Board in its January 2010 remand.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.  The Board acknowledges that, the January 2010 remand instructed that an ear, nose and throat physician provide a medical opinion as to the relationship, if any, between in-service noise exposure and any current right ear hearing loss; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about a disorder within his area of expertise.  The United States Court of Appeals for Veterans Claims has held that 'only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In any event, the Board further notes, as indicated above, that the claim for service connection is being denied on the basis of current disability. As such, the opinion obtained with respect to medical etiology is not, in fact, dispositive of the claim.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131); 38 C.F.R. 
§ 3.30.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In various written statements and during the September 2008 Board hearing, the Veteran asserted that he was exposed to loud noise during service.  Specifically, he contends exposure to airplane noise while working on the flight line as a refueler.  

At the outset, the Board notes that the Veteran's service personnel records show that he served as a (Semi-Trailer) Refueler Operator for approximately six years.  Additionally, service treatment records reflect that he underwent annual audiograms to evaluate his hearing, thereby suggesting that his Military Occupational Specialty included regular noise exposure.  Under these circumstances, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for right ear hearing loss.

Here, the Veteran's service treatment records show complaints of muffled hearing, as well as "clogging" and "popping" in his ears.  Pertinent to this appeal, however, physical examination, including evaluation by ear, nose, and throat specialists and regular audiometric testing, failed to reveal any abnormality of the right ear, to include a significant shift in pure tone thresholds, during service.  Instead, pure tone thresholds for the right ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
Date of Testing
Oct. 1982
5
10
15
5
0

April 1983
5
10
15
5
5

Feb. 1984
10
10
10
10
15

Sept. 1985
10
10
10
5
10

Feb. 1986
0
5
5
5
5

Sept. 1986
10
10
15
0
0

The above-described evidence reflects that right ear hearing loss was not shown in service.  However, the absence of in-service evidence of hearing loss disability is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post-service, the earliest indication or record that the Veteran experienced any diminished hearing is the Veteran's September 2006 claim for disability compensation.  Notably, the Veteran did not assert that he experienced right ear hearing loss; rather, he then referenced hearing loss in his left ear, only.  

In December 2006, the Veteran underwent VA audiological evaluation, at which time he again complained only of left ear hearing loss.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
10
15
15
25
25

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed "clinically normal hearing with good discrim[ination]" in the right ear.  

The Veteran subsequently underwent additional audiometric testing.  In March 2008, the Veteran's hearing was evaluated at the VA audiology clinic in Tampa, Florida, and the outpatient treatment record reflects that pure tone testing revealed hearing within normal limits for the right ear.  Speech audiometry showed speech recognition ability of 88 percent in the right ear, however, the W-22, and not the Maryland CNC, word list was utilized.  Thus, the results of this speech audiometry testing are not valid for determining whether the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  

During VA audiological evaluation in April 2011, the Veteran denied any right ear hearing problems.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
20
10
25
LEFT
20
15
15
25
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  The examiner noted that the results of the examination indicated normal hearing in both ears except for a mild sensorineural hearing loss at 6000-8000 Hertz in the left ear.  

Considering the pertinent evidence in light of the governing legal authority cited above, the Board finds that the weight of the evidence establishes that the Veteran does not have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board acknowledges that the Veteran demonstrated a speech recognition ability of less than 94 percent (i.e., 92 percent) at the December 2006 VA audiological examination.  However, given that subsequent examination in March 2008 and April 2011 failed to reveal auditory thresholds of 26 decibels or greater at any of the relevant frequencies or a Maryland CNC speech recognition score less than 94 percent, the Board finds the results of the December 2006 VA audiological examination insufficient to support the conclusion that the Veteran has a current right ear hearing loss disability.  

Consideration has been given to the fact that the requirement that a claimant have a current disability is satisfied when a claimant has a disability during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, the evidence tends to indicate that the December 2006 speech recognition score was an aberrant finding, and not evidence of a right ear hearing loss disability.  In this regard, the Veteran, himself, did not complain of subjective right ear hearing loss, and the examining audiologist indicated that right ear hearing was "clinically normal" with good speech discrimination.  Additionally, the Board notes that the April 2011 examining VA audiologist reviewed the claims file and concluded that "the claimed disability [right ear hearing loss] does not exist."  

In sum, the competent and probative evidence establishes that the Veteran does not have a right ear hearing loss which meets the definition of a hearing loss disability under 38 C.F.R. § 3.385.  To the extent that the Veteran, himself may be asserting a disability, the Board notes that he does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385 on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as competent evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran was awarded service connection for residuals of septoplasty by rating decision dated in August 2003 and assigned a 0 percent (noncompensable) disability rating, effective June 9, 2003.  Thereafter, in September 2006, the Veteran filed an increased rating claim for this disability.  The RO continued the 0 percent rating and the Veteran appealed this decision to the Board.

The noncompensable rating for the Veteran's residuals of septoplasty has been assigned  under Diagnostic Code (DC) 6599-6502 for deviation of the nasal septum.  38 C.F.R. § 4.97, DC 6502.  See also 38 C.F.R. § 4.27.  Diagnostic Code 6502 provides that a maximum 10 percent rating will be assigned for a deviated septum when there is either 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Statements dated throughout the pendency of the claim for increase reflect that the Veteran has reported that his deviated septum, status post-septoplasties, results in breathing difficulty that is not relieved by nasal sprays.  During the September 2008 Board hearing, the Veteran even asserted that the left side of his nose is completely blocked and that he experiences partial blockage on the right.  

In August 2007, the Veteran underwent VA examination; a history of in-service broken nose with two subsequent septoplasties was noted.  At such time, the Veteran reported that he experienced a "stuffy nose" daily, clear rhinorrhea that was worse in the morning and with allergy attacks, and difficulty breathing through his nose.  Physical examination of the nose revealed a septum that was not grossly deviated in either direction.  There was, however, mild, partial nasal obstruction due to mildly edematous membranes.  The examiner estimated that such obstruction was no more than 30 percent of each nasal passage.  The diagnoses were mild, allergic rhinitis and chronic perennial rhinitis; neither was noted to be a residual of his septoplasty.  

VA treatment records show that the Veteran continued to complain of nasal drainage and congestion.  An ear, nose, and throat evaluation in August 2008 showed mild collapse of the left nostril, some turbinate enlargement, and right deviation.  In September 2008, the Veteran's nasal passages were noted to be "clear" and a fog test was good, bilaterally.  A nasal endoscopy revealed a one centimeter mucosal lesion in the left nasal passage and the Veteran was diagnosed with nasal obstruction and possible internal valve collapse.  Nevertheless, he was noted to have good air flow in his bilateral nasal passages.  

In March 2009, the Veteran was again evaluated by VA's ear, nose, and throat clinic; at such time, he complained of increased right-sided nasal and sinus congestion.  Clinical examination showed that both nasal passages were clear with good fog test results.  There was edematous mucosa in both passages.  

The Veteran was reexamined by the VA in April 2011.  The examination report reflects that his complaints were similar to those noted in August 2007-i.e., runny nose, especially in the morning, and difficulty breathing.  Physical examination revealed a mild septal deviation, however, there was no evidence of any nasal obstruction.  Additionally, it was noted that there was no evidence of any scarring or facial deformity from previous septoplasties.  

Considering the pertinent evidence in light of the applicable rating criteria,  the Board finds that a compensable rating for service-connected residuals of septoplasty is not warranted at any time during this appeal.  In so finding, the Board observes that the clinical evidence of record indicates that the Veteran's nasal passages are not characterized by septal deviation resulting in chronic nasal obstruction of either 50 percent on both sides or complete obstruction on one side.  Rather, as indicated by the evidence above, the Veteran has no more than "mild" septal deviation and his nasal passages are obstructed no more than 30 percent.  

The Board acknowledges that the Veteran is competent to report his own observations regarding complete blockage of his nasal passages.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, the Board notes that he does not have the appropriate training or expertise to render a clinical finding that there is actual, chronic obstruction due to deviated septum and residuals of septoplasty.  See, e.g., Bostain, 11 Vet. App. at  127); Routen, 10 Vet. App. at 186.  In this case, the Veteran's complaints of blockage and difficulty breathing were noted in the contemporaneous record alongside clinical notations that he had "clear" passages with good air flow and fog test.  Thus, the Board is satisfied that his lay complaints were taken into consideration, but that, clinically, no actual obstruction measuring 50 percent or more was found.  

Under these circumstances, the Board finds that the Veteran has not met the requirements for a10 percent rating under Diagnostic Code 6502 at any point pertinent to the September 2006 claim for increase. 

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's residuals of septoplasty, but finds that no higher rating is assignable.  As noted, the medical evidence does not indicate that there is any residual scarring or facial deformity as a result of the Veteran's septoplasties.  Additionally, while the August 2007 VA examiner diagnosed the Veteran with mild, allergic rhinitis and chronic, perennial rhinitis, there is no indication that either of these disorders are associated with his in-service septoplasty  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

For all the foregoing reasons, the Board concludes that the Veteran's overall disability picture is most consistent with the currently assigned 0 percent (noncompensable) rating.  Hence, there is no basis for staged rating of the Veteran's residuals of septoplasty, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56..



ORDER

Service connection for right ear hearing loss is denied.

An increased (compensable) rating for residuals of septoplasty is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


